Coleman, J.,
dissenting’:
I dissent. The district court by its judgment settled two things: (1) That plaintiff was entitled to judgment in the sum of $90; and (2) that he was entitled to judgment for costs. In the minute entry the right of defendant "to proceed as to matter of costs” was reserved. No time in which defendant should proceed was fixed by the minute entry, nor was the manner of his proceeding prescribed; consequently it seems to me that the time and manner fixed by the statute must be deemed to have been contemplated.
The majority opinion quotes the statutory provision under which the prevailing party may file his cost bill and the method whereby the adverse party may take exceptions thereto. Plaintiff, having been awarded a judgment for $90 and costs, filed his cost bill within the time allowed by law. While defendant did not file a motion to retax costs, or give notice that he would make such a motion, he did cause to be filed a paper which I will treat as having served the same purpose, but which was not filed within the time allowed by law. Plaintiff objected to the consideration of this objection, motion, or whatever it may be termed, but, notwithstanding the objection, the court considered the same, and disallowed all of the items of the cost bill (including the jury fee, which the law requires to be paid before a case is tried), except the clerk’s costs. It is my opinion that, in view of the language of the statute, and the objection of the plaintiff, the court had no jurisdiction to consider the objections to plaintiff’s cost bill.
*349In the case of Nicklin v. Robertson, 28 Or. 278, 42 Pac. 993, 52 Am. St. Rep. 790, under a statute providing for the filing of cost bill and allowing two days thereafter for the adverse party to file objections thereto, and authorizing the clerk to tax the costs, it is said:
"The statute allows the clerk to allow and tax,” and the statement, having been filed on the day following, was within the five-day limit, and, "no objections [thereto] having been filed * * * within the time prescribed by law, the clerk had no discretion in the allowance of the items contained in the statement.”
In the case of Killip v. Empire Mill Co., 2 Nev. 34, in which notice of motion to move for a new trial was not filed within the time prescribed by law, it was said:
"In this case the judgment was on the 1st day of March, and the adjournment on the same day. If before the end of the 3d of March there was no notice of intention to move for a new trial, no waiver of that notice, and no act which was equivalent to notice, then the court lost jurisdiction of the case.”
I think the case just quoted from is squarely in point with the case at bar. Substantially the same question was before the court.
A similar point was before this court in the case of Clark v. Strouse, 11 Nev. 76, where it was said:
"It necessarily follows that the court erred- in not granting plaintiff’s motion to strike from the files the statement on motion for a new trial. The judge having extended the time to file the statement until the 13th day of April, 1875, and no order appearing in the records of the case to have been made before the expiration of that date, and no statement having been filed within that time, the defendant must be considered as having waived his right to file a statement (Practice Act, sec. 197); and the court, as was said by Currey, J., in Hegeler v. Henckell, 27 Cal. 492,' was powerless to rescue the case from the consequences of the defendant’s default. ’ ”
In Elder v. Frevert, 18 Nev. at page 282, 3 Pac. 237, the court says:
*350"The failure of defendants to file their statement within five days after giving notice of intention to move for a new trial, nothing having been done in the meantime to retain jurisdiction of the matter, operated, by the express terms of the statute, as a waiver of the right to move for a new trial, and no power existed in the district court to reinstate this right. (Clark v. Strouse, 11 Nev. 78; Hegeler v. Henckell, 27 Cal. 491.)”
See, also, Robinson v. Benson, 19 Nev. 331, 10 Pac. 441; Earles v. Gilham, 20 Nev. 46, 14 Pac. 586; State v. Cheney, 24 Nev. 222, 52 Pac. 12; Hegeler v. Henckell, 27 Cal. 492; Campbell v. Jones, 41 Cal. 518; Clark v. Crane, 57 Cal. 629; Freese v. Freese, 134 Cal. 49, 66 Pac. 43.
In 23 Cyc. at page 684, it is said:
"In addition to jurisdiction of the parties and the subject-matter, it is necessary to the validity of a judgment that the court should have jurisdiction of the question which its judgment assumes to decide, or of the particular remedy or relief which it assumes to grant. * * * ”
This court has expressed substantially the same idea:
"A judgment may be both erroneous and void. In Windsor v. McVeigh, 93 U. S. 282, 23 L. Ed. 914, the court said: 'Though the court may possess jurisdiction of a cause of the subject-matter, and of the parties, it is still limited in its mode of procedure and in the extent and character of its judgment. It must act judicially in all things, and cannot then transcend the power conferred by law.’ In United States v. Arredondo, 6 Pet. 691, 8 L. Ed. 547, the court defined jurisdiction to be 'the power to hear and determine,’ and in Ex Parte Reed, 100 U. S. 13, 25 L. Ed. 538, it is defined 'the power to hear and determine and give the judgment rendered.’ ” (Estate of Foley, 24 Nev. 312, 51 Pac. 836, 52 Pac. 649.)
The concluding paragraph of the prevailing opinion says that the filling in of the blank in the judgment as to costs was a matter of discretion in the trial court. Conceding it to be a matter of discretion in the 'trial court to allow or disallow certain items claimed, that discretion could be exercised only in case the jurisdiction of *351the court were invoked in the manner provided by law. I think it safe to say that, where the judgment leaves a blank space for costs, as provided by section 5388 of the Revised Laws, it has been the universal practice of the clerks of the courts from time immemorial to insert in the space thus left the amount of costs claimed in the cost bill, if no motion to retax is made as provided by statute.
[Note — Petition for rehearing pending.]